Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species. 
Species 1: Figure 1
Species 2: Figure 2
Species 3: Figure 3

The species are independent or distinct because they are directed to mutually
exclusive embodiments having different reboilers, phase separators, and heat exchangers line arrangements: (for example, phase separator lines for species 1, 2, and 3, the phase separators line arrangements 15 vs. 65 between the two reboilers 11 and 13).  Each of the species is patentably distinct from each other.  In addition, these species are not obvious variants of each other based on the current record.  See MPEP 806.04 d, e, and h.
Species 1 (figure 1) is distinct because the two reboilers (11 and 13) in parallel with a shared vessel at the outlet of the two reboilers, the resulting gas is cooled in the exchange line and the liquid fraction is sent to the intermediate part of the stripping column. 15 A gas mixture (1) containing at least carbon monoxide, hydrogen and methane is cooled in the heat exchangers (3).  The cooled mixture is split into two portions 5 and 7. The portion 5 is partially condensed by cooling it in a bottom reboiler (11) of a20 CO/CH4 distillation column (K2). The partially condensed flows are mixed in a phase separator (15). The portion 7 is partially condensed by cooling it in a bottom reboiler (13) of a stripping column (K1). 
Species 2 shown in figure 2 is distinct, because the mixture (1) is cooled only in  heat exchanger (3). The cooled mixture (5) flows into the reboiler (11), and vaporizes and partially condensed the bottom liquid (21). The partially7 2019P00305condensed mixture is sent to reboiler (13), and to the phase separator (65). The liquid (67) is sent to the stripping column (K1). The gas (77) from the phase separator (65) is cooled in the heat exchanger (9) to phase separator (S2). 
Species 3  is distinct because (figure 3) demonstrated the mixture (1) is cooled  in the heat exchanger (3). The cooled mixture (5) flows into the reboiler (11), and vaporizes and partially condensed the bottom liquid (21). The liquid 17 from the phase separator (15) is sent to a phase separator (65), the liquid (67) is sent to stripping column (K1). The gas (77) from the separator vessel (15) is partially condensed in the reboiler (13) to phase separator (65). 5The vapor fraction of the phase separator (65) is cooled in the heat exchanger (9) to the phase separator (S2). 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or 
a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 


There is a search and/or examination burden for the patentably distinct species 
as set forth above because at least the following reason(s) apply:  
Separate classification thereof: This shows that each invention has 
attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. They are directed to mutually exclusive embodiments.

A separate status in the art when they are classifiable together: Even 
though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.

(C) 	A different field of search: Where it is necessary to search for one of the
inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited
to show different fields of search.


Species 1, 2, and 3 require different field of search to pursue the mutually exclusive features of the line arrangement of the two reboilers, vessel separators, heat exchangers, and phase separators. Species 1 requires a different classes/subclasses search (F25J2210/06) which is different from Species 2. Species 3 arrangement represents a variant embodiment than shown in Species 1 and 2. Species 3 requires a different search queries field of search from the other species. 





Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Justin Murray of American Air Liquide Intellectual Property Department on August 18, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected
invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one
or more of the currently named inventors is no longer an inventor of at least one claim
remaining in the application. A request to correct inventorship under 37 CFR 1.48(a)
must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that
identifies each inventor by his or her legal name and by the processing fee required
under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERSIE T. CUTHBERT whose telephone number is (571)272-6198. The examiner can normally be reached Monday-Friday 7:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 


To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERSIE T. CUTHBERT/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JENNA M HOPKINS/Primary Examiner, Art Unit 3763